Arnold, J.,
delivered the opinion of the court.
. If the statute relied on by appellant were a mere registry law or statute of limitations, as usually understood and applied, requiring bonds against the county to be registered within the period designated, its validity could be maintained with the confidence and ease with which “ decision travels on the highway of precedent.” Tarpley v. Hamer, 9 S. & M. 310; Watson v. Doherty, 56 Miss. 628; Louisiana v. New Orleans, 102 U. S. 203.
In Watson v. Doherty, supra, an act of the legislature was upheld as a statute of limitations which provided that all warrants, certificates, indebtedness, or claims of any kind against Yazoo County previously issued or allowed should be barred unless registered in a specified time. But it did not appear in that case that there was any claim against the county not due at the time the statute was passed or that the application of the statute to any claim against the county would violate the terms of the contract as to when it should mature or otherwise, and no extraordinary requirements were made conditions precedent to the registration of claims against the county.
In the case at bar the bonds involved by their very terms do not mature until 1892. Prior to that time the holder could not sue on them, and no statute of limitations can be applied to them. A proceeding which not only subjects but absolutely extinguishes the bonds by a statute of limitations before their maturity varies the terms of the contract made between the parties and impairs its obligations.
The statute under consideration, in addition to requiring all persons holding bonds against the county to present them to the clerk of the board of supervisors of the county for registration within six months from the date of an order made in that behalf by the board, also provides that the holders of such bonds shall make affidavit of their title to the same, in which affidavit shall be set forth, among *806other things, “ the names of the different persons through whom the holder derives title,” and that unless such affidavit is made and filed the- bonds shall not be registered and payment of the same and interest thereon shall be stopped. Acts of 1884, 321.
A bond payable to bearer is an express contract by the obligor to pay the amount specified to whoever may become the bond fide holder thereof, and to require the holder of a bond payable to beai'er and passing by delivery, more than ten years after its issuance, to exhibit and make oath to the names of the different persons through whom his title is traced, and to forfeit payment of the bond in case he is unable or for any cause fails to do so, imposes conditions and burdens on the contract obnoxious to the mandate of the constitution of the State, that “no law impairing the obligation of contracts shall ever be passed,” as well as to that of the Constitution of the United States, that “ no State shall pass any law impairing the obligation of contracts.”
The power of the State to regulate by reasonable and appropriate legislation the remedy, the time, the forms, and the rules of evidence for the collection of debts and the enforcement of contracts is not controverted; but it is affirmed that any statute which varies the terms of a contract, or denies a remedy for its enforcement, or defeats or obstructs the rights accruing under it, or encroaches in any degree on its obligation or the law which binds the parties to perform their agreement, is prohibited, both by the constitution of the State and of the United States. Against all assaults of this nature, no matter what form or complexion they may assume, the contract is shielded by the constitution. McCracken v. Hayward, 2 How. U. S. 608; Planters’ Bank v. Sharp, 6 Ib. 301, 327; Hoffman v. City of Quincy, 4 Wall. 535 ; Walker v. Whitehead, 16 Wall. 314; Pomeroy, Const. Law, 382-392, 395-404; Cooley, Const. Lim., 5th ed., 346-356.
The statute invoked by appellant is unconstitutional and void.

The judgment is affirmed.